DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 1-3, 9A, 11A-12B are not black and white line drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 9, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaufmann et al. (US 2017/0340458).
 	Regarding claim 1, Kaufmann et al. disclose an inserter instrument for use with an interbody spacer (figure 7) comprising an inserter body (143); an impaction member (see figure below) coupled to the inserter body; a fixation member guide (141, 142)at a distal end of the inserter body coupled to the impaction member (figures 7, 11), the fixation member guide being configured to simultaneously deliver two or more fixation members to an interbody spacer (¶27-28, ¶41).
 	Regarding claim 3, Kaufmann et al. disclose the inserter body includes protrusions (“threading” 143, ¶33) on a distal end configured to couple with an interbody spacer (¶33).
 	Regarding claim 4, Kaufmann et al. disclose the inserter body includes a handle (144) portion on a proximal end (figure 7).
 	Regarding claim 9, Kaufmann et al. disclose a threaded rod (143) having a threaded distal end (figure 11) configured to be coupled to the interbody spacer (¶33).
 	Regarding claim 14, Kaufmann et al. disclose an inserter instrument for use with an interbody spacer (figure 7) comprising an inserter body (143); an impaction member (see figure below) coupled to the inserter body; a fixation member guide (141, 142) having two or more fixation member deployment prongs (141, 142) coupled the impaction member (figures 7-10), the two or more fixation member deployment prongs being configured to simultaneously deliver two or more fixation members to an interbody spacer (¶27-28, ¶41).
 	
 	Regarding claim 19, Kaufmann et al. disclose an inserter instrument for use with an interbody spacer (figure 7) comprising an inserter body (143); an impaction member (see figure below) coupled to the inserter body; a fixation member guide (141, 142) having two or more fixation member deployment prongs (141, 142) coupled the impaction member (figures 7-10), the two or more fixation member deployment prongs in contact the two or more fixation members (111, 112) positioned within two or more delivery portals (101, 102), the two or more fixation member deployment prongs being configured to simultaneously deliver two or more fixation members to an interbody spacer (¶27-28, ¶41).

    PNG
    media_image1.png
    335
    753
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102/ 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 14-16, 18-19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gilbride et al. (US 2019/0000638). 	Regarding claim 1, Gilbride et al. disclose an inserter instrument for use with an interbody spacer (figure 5A) comprising an inserter body (510); an impaction member (580’s) coupled to the inserter body; a fixation member guide (560, 570’s) at a distal end of the inserter body coupled to the impaction member (figures 5A), the fixation member guide being configured to simultaneously deliver two or more fixation members to an interbody spacer (¶97-98).
Gilbride et al. teach that the device can include a handle that carries a device that can be actuated to advance the push rods (¶97 and best shown in figures 6A-6C) and the movement of each rod (570) appears to be equal i.e. simultaneous movement, but fails to expressly teach or disclose that the fixation member guide is configured to simultaneously deliver the two or more fixation members to an interbody spacer.    	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the fixation member guide to be configured to simultaneously deliver the two or more fixation members to an interbody spacer.  As the device appears to operate in this manner, as best shown in figures 5A-6C, and would require only a single step of delivering the two or more fixation members into the interbody spacer thereby reducing the number of steps to insert the fixation members to one.
Regarding claim 2, Gilbride et al. disclose the fixation member guide includes two or more fixation member deployment prongs (580’s) contacting the two or more fixation members, wherein when a force is applied to the impaction member the two or more fixation member deployment prongs deploy the two or more fixation members simultaneously (¶97-98, as modified/proposed above).
Regarding claim 3, Gilbride et al. disclose the inserter body includes protrusions (530) on a distal end configured to couple with an interbody spacer (120, ¶84, ¶89).
Regarding claim 4, Gilbride et al. disclose the inserter body includes a handle (610) portion on a proximal end (figure 6C).
 Regarding claim 5, Gilbride et al. disclose the inserter body includes a cannula (see figure below) sized to slidably receive the impaction member (580), the impaction member having an impaction head (see figure below) on a proximal end and a fixation member impact end (see figure below) on a distal end coupled to the fixation member guide. 	Regarding claim 6, Gilbride et al. disclose the fixation member guide includes at least two delivery portals (550’s) configured to deliver the fixation members to the adjacent spinal vertebrae (figures 5A-5C).
Regarding claim 7, Gilbride et al. disclose the fixation member delivery portals include an entry hole (see figure below) configured to load the fixation members.
Regarding claim 8, Gilbride et al. disclose the fixation member delivery portals are curved portals (¶85). 	
Regarding claim 14, Gilbride et al. disclose an inserter instrument for use with an interbody spacer (figures 5A-6C) comprising an inserter body (510); an impaction member (580’s) coupled to the inserter body; a fixation member guide (560, 570’s) having two or more fixation member deployment prongs (570’s are prongs) coupled the impaction member (figure 5A), the two or more fixation member deployment prongs being configured to simultaneously deliver two or more fixation members to an interbody spacer (¶97-98).
Gilbride et al. teach that the device can include a handle that carries a device that can be actuated to advance the push rods (¶97 and best shown in figures 6A-6C) and the movement of each rod (570) appears to be equal i.e. simultaneous movement, but fails to expressly teach or disclose that the fixation member guide is configured to simultaneously deliver the two or more fixation members to an interbody spacer.    	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the fixation member guide to be configured to simultaneously deliver the two or more fixation members to an interbody spacer.  As the device appears to operate in this manner, as best shown in figures 5A-6C, and would require only a single step of delivering the two or more fixation members into the interbody spacer thereby reducing the number of steps to insert the fixation members to one.
Regarding claim 15, Gilbride et al. disclose the two or more fixation member deployment prongs contact the two or more fixation members positioned within two or more delivery portals (550’s), wherein when a force is applied to the impaction member the two or more fixation member deployment prongs deploy the two or more fixation members simultaneously (¶97-98, as modified/proposed above).
Regarding claim 16, Gilbride et al. disclose the inserter body includes a cannula (see figure below) sized to slidably receive the impaction member, the impaction member having an impaction head (see figure below) on a proximal end and a fixation member impact end (see figure below) on a distal end coupled to the fixation member guide. 	Regarding claim 18, Gilbride et al. disclose the fixation member is selected from the group consisting of: nails, screws, pins, tacks, brads, spikes, cleats, or other suitable fixation members (130, figures 1A-8B).

Regarding claim 19, Gilbride et al. disclose an inserter instrument for use with an interbody spacer (figure 6C) comprising an inserter body (510); an impaction member (580) coupled to the inserter body; a fixation member guide (560, 570’s) having two or more fixation member deployment prongs (570’s are deployment prongs) coupled the impaction member, the two or more fixation member deployment prongs in contact the two or more fixation members (e.g. 130’s) positioned within two or more delivery portals (550’s), the two or more fixation member deployment prongs being configured to simultaneously deliver two or more fixation members to an interbody spacer (¶97-98).
Gilbride et al. teach that the device can include a handle that carries a device that can be actuated to advance the push rods (¶97 and best shown in figures 6A-6C) and the movement of each rod (570) appears to be equal i.e. simultaneous movement, but fails to expressly teach or disclose that the fixation member guide is configured to simultaneously deliver the two or more fixation members to an interbody spacer.    	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the fixation member guide to be configured to simultaneously deliver the two or more fixation members to an interbody spacer.  As the device appears to operate in this manner, as best shown in figures 5A-6C, and would require only a single step of delivering the two or more fixation members into the interbody spacer thereby reducing the number of steps to insert the fixation members to one.


    PNG
    media_image2.png
    588
    857
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    324
    709
    media_image3.png
    Greyscale

Claims 1, 9-11, 13-14, 17, 19-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shoshtaev (US 2018/0303623).
Regarding claim 1, Shoshtaev discloses an inserter instrument for use with an interbody spacer (figures 18-23) comprising an inserter body (304); an impaction member (301) coupled to the inserter body; a fixation member guide (319’s) at a distal end of the inserter body coupled to the impaction member (figure 20), the fixation member guide being configured to simultaneously deliver two or more fixation members to an interbody spacer (¶60).
Shoshtaev teach that the device has one or more pusher members (319) that are used to urge the fixation member(s) (160) into and through the interbody spacer (figures 20-23) for fixation into bone.  However, Shoshtaev fail to expressly disclose the configuration having more than one pusher member inserting more than one fixation member into and through the interbody spacer is done simultaneously deliver the two or more fixation members to an interbody spacer.    	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the fixation member guide to be configured to simultaneously deliver the two or more fixation members to an interbody spacer.  As the device appears to capable of operating in this manner, as best shown in figures 20-23, the pusher acts independently upon the fixation member and would require only a single step of delivering the two or more fixation members into the interbody spacer thereby reducing the number of steps to insert the fixation members to one.
Regarding claim 9, Shoshtaev discloses a threaded rod (¶60) having a threaded distal end configured to be coupled to the interbody spacer (¶60). 	Regarding claim 10, Shoshtaev discloses the fixation member guide is a modular/interchangeable fixation member guide (via the releasable connection with 303 via 305, 306, 307, 308).
Regarding claim 11, Shoshtaev discloses the inserter body includes fixation member guide attachment arms (306, 308) on a distal end configured to couple with the modular/interchangeable fixation member guide (¶60). 	Regarding claim 13, Shoshtaev discloses the fixation member is selected from the group consisting of: nails, screws, pins, tacks, brads, spikes, cleats, or other suitable fixation members (160, figures 16-17, 20-23).

Regarding claim 14, Shoshtaev discloses an inserter instrument for use with an interbody spacer (figures 8-23) comprising an inserter body (304); an impaction member (301) coupled to the inserter body; a fixation member guide (319’s) having two or more fixation member deployment prongs (“one or more” ¶160) coupled the impaction member, the two or more fixation member deployment prongs being configured to simultaneously deliver two or more fixation members to an interbody spacer (¶60).
Shoshtaev teach that the device has one or more pusher members (319) that are used to urge the fixation member(s) (160) into and through the interbody spacer (figures 20-23) for fixation into bone.  However, Shoshtaev fail to expressly disclose the configuration having more than one pusher member inserting more than one fixation member into and through the interbody spacer is done simultaneously deliver the two or more fixation members to an interbody spacer.    	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the fixation member guide to be configured to simultaneously deliver the two or more fixation members to an interbody spacer.  As the device appears to capable of operating in this manner, as best shown in figures 20-23, the pusher acts independently upon the fixation member and would require only a single step of delivering the two or more fixation members into the interbody spacer thereby reducing the number of steps to insert the fixation members to one.
Regarding claim 17, Shoshtaev discloses the fixation member guide is a modular/interchangeable fixation member guide (via the releasable connection with 303 via 305, 306, 307, 308).
 	Regarding claim 19, Shoshtaev discloses an inserter instrument for use with an interbody spacer (figures 18-23) comprising an inserter body (304); an impaction member (301) coupled to the inserter body; a fixation member guide (319’s) having two or more fixation member deployment prongs (“one or more” ¶60) coupled the impaction member, the two or more fixation member deployment prongs in contact the two or more fixation members (160’s, figures 20-22. ¶60) positioned within two or more delivery portals (316’s), the two or more fixation member deployment prongs being configured to simultaneously deliver two or more fixation members to an interbody spacer (¶60).
Shoshtaev teach that the device has one or more pusher members (319) that are used to urge the fixation member(s) (160) into and through the interbody spacer (figures 20-23) for fixation into bone.  However, Shoshtaev fail to expressly disclose the configuration having more than one pusher member inserting more than one fixation member into and through the interbody spacer is done simultaneously deliver the two or more fixation members to an interbody spacer.    	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the fixation member guide to be configured to simultaneously deliver the two or more fixation members to an interbody spacer.  As the device appears to capable of operating in this manner, as best shown in figures 20-23, the pusher acts independently upon the fixation member and would require only a single step of delivering the two or more fixation members into the interbody spacer thereby reducing the number of steps to insert the fixation members to one.
Regarding claim 20, Shoshtaev discloses the fixation member guide is a modular/interchangeable fixation member guide (via the releasable connection with 303 via 305, 306, 307, 308).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shoshtaev (US 2018/0303623) in view of Gilbride et al. (US 2019/0000638).
Regarding claim 12, Shoshtaev discloses the claimed invention except for, i.e. is silent to, the modular/interchangeable fixation member guide is preloaded with two or more fixation members.	
Gilbride et al. disclose a fixation member guide (2600, figures 24A-25C) which is pre-loaded (¶168) two or more fixation members (2130, 2140, P168, ¶197, ¶204) which reduced the likelihood of a fixation member being misplaced or lost during the surgical procedure thereby ensuring the proper amount of fixation members are used.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/           Primary Examiner, Art Unit 3775